DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 7, 9 – 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one second profile groove” in the fourth paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to one of the ‘second profile grooves’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘second profile groove,’ separate and independent from the ‘second profile grooves’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “at least one second profile groove of the second profile grooves.”
Claim 1 further recites the limitation “each second profile groove” in the fifth paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘second profile grooves’ previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘second profile grooves,’ separate and independent from the ‘second profile grooves’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “each second profile groove of the second profile grooves.”
Reasons for Allowance
Claims 1 – 3, 7, 9 – 12, 14, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter: Examiner’s closest art, Williams (U.S. Patent Application Publication Number 2017/0173708), was presented and discussed in the previous Office Action.
Williams teaches initially forming first blade root uptakes at a plurality of first circumferential positions about a disk, by introducing first profile grooves in the disk at said plurality of respective first circumferential positions (figures 2 and 5, element 16 being the ‘disk’ and elements 160 being the ‘first profile grooves’; page 2, paragraphs 19 and 24). However, Williams does not teach forming second blade root uptakes by introducing second profile grooves in a disk at a plurality of second circumferential positions about said disk, each of said second circumferential positions located circumferentially between two of the first profile grooves, wherein, at least one second profile groove of the second profile grooves is located circumferentially between every two of the first profile grooves, as required by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726